Filed pursuant to Rule 433 Dated December 1, 2008 Relating to Prospectus dated January 25, 2006 in Registration Statement No. 333-131266 Floating Rate Notes Due 2011 Guaranteed Under the FDIC’s Temporary Liquidity Guarantee Program Issuer: Morgan Stanley Principal Amount: $350,000,000 Maturity Date: March 4, 2011 Trade Date: December 1, 2008 Original Issue Date (Settlement): December 4, 2008 Interest Accrual Date: December 4, 2008 Issue Price (Price to Public): 100% Underwriting Discounts and Commissions: 0.25% All-in Price: 99.75% Proceeds to Issuer: $349,125,000 Base Rate: LIBOR Reuters LIBOR01 Spread (plus or minus): Plus 0.575% Index Maturity: Three months Index Currency: U.S. Dollars Interest Payment Period: Quarterly Interest Payment Dates: Each March 4, June 4, September 4 and December 4, commencing March 4, 2009 Day Count Convention: Actual/360 Initial Interest Rate: Base Rate plus 0.575% (to be determined by the Calculation Agent on the second London banking day prior to the Original Issue Date) Initial Interest Reset Date: March 4, 2009 Interest Reset Dates: Each Interest Payment Date Interest Reset Period: Quarterly Payment of Additional Amounts: Yes Tax Redemption: Yes Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $100,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61757U AE0 ISIN: US61757UAE01 Ratings of Notes: On the basis of the FDIC Guarantee, the notes will be rated Aaa by Moody’s, AAA by Standard & Poor’s and AAA by Fitch Underwriters: Morgan Stanley & Co. Incorporated and such other underwriters as shall be named in the Prospectus Supplement Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg FDIC Temporary Liquidity Guarantee Program: The notes will have the benefit of the Federal Deposit Insurance Corporation’s guarantee under the FDIC’s Temporary Liquidity Guarantee Program. This debt is guaranteed under the Federal Deposit Insurance Corporation’s Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The details of the FDIC guarantee are provided in the FDIC’s regulations, 12 C.F.R. Part 370, and at the FDIC’s website, www.fdic.gov/tlgp. The expiration date of the FDIC’s guarantee is the earlier of the maturity date of the debt or June 30, 2012. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Prospectus
